Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 1 of 7 - Page ID#: 196



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                 AT ASHLAND

CASE NO. 0:18-cr-19-1-DLB-EBA                           ELECTRONICALLY FILED

UNITED STATES OF AMERICA                                              PLAINTIFF

VS                DEFENDANT’S OBJECTIONS AND EXCEPTIONS
                     TO MAGISTRATE’S RECOMMENDATIONS

GARY KENDALL                                                          DEFENDANT

                              ** ** ** ** ** **

      Comes now the Defendant, by and through counsel, and

pursuant to 28 USC §636(b)(1)(B), hereby files the following

OBJECTIONS AND EXCEPTIONS to the Magistrate’s Recommended

Disposition of the Defendant’s Motion to Suppress the fruits of a

search of Kendall’s social media files found on electronic

devices in his house.        The social media files are alleged to be

child pornography.

      In 2009, Microsoft partnered with Dartmouth College to

develop what has been termed: “PhotoDNA,” which is a “hash-

matching” technology that aids in finding and removing known

images of child exploitation.          PhotoDNA is used by Microsoft, to

detect and remove child exploitation images.             Microsoft

developed, implemented and distributed what has been termed

“PhotoDNA.”

      A social medial service, Chatstep, initially seized computer

images of what the website believed to be child pornography

downloaded by Kendall to his electronic devices, five altogether.
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 2 of 7 - Page ID#: 197



Chatstep alerted the National Center for Missing and Exploited

Children (NCMEC) about the images.

      The images were later found by the Kentucky State Police

pursuant to a search warrant.          However, prior to seeking the

search warrant for the electronic devices found in Kendall’s

home, the KSP opened a file obtained from NCMEC that contained an

image uploaded by Kendall from Chatstep.            That file formed the

probable cause for issuance of the search warrant for Kendall’s

home and the electronic devices found there.             The file seized by

Chatstep was referred to by the government in its opposition to

Kendall’s Motion to Suppress as: “prepubescent female

approximately 10-12 years of age.           She was wearing only a pair of

thong underwear and was kneeling on the side of a bed looking

back to her right breast exposed.” [Doc #52, Page ID# 155].                 The

private seizure of the one image first by Chatstep and then by

KSP, both warrantless and subsequently with a warrant, ultimately

resulted in the indictment of Defendant Kendall for possession of

child pornography in violation of 18 USC §2252(a)(4)(B).

      The images from Kendall’s computer form the sole basis of

the government’s case.        If these images are suppressed, the case

must be dismissed.

      This case was investigated by the Kentucky State Police.

The KSP was alerted to Kendall’s activity on the internet in a

“chat room” Kendall’s internet provider informed the “National


                                        2
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 3 of 7 - Page ID#: 198



Center for Missing and Exploited Children” (NEMEC) that they

suspected images of child pornography uploaded by Kendall onto

electronic devices owned by him.            In short, the web address was

ultimately traced to Kendall.

      Kendall filed a Motion to Suppress the images that have been

referred to as child pornography. [Doc #50].             The basis for

Kendall’s motion was that the search and seizure of the image by

NCMEC were unreasonable under the Fourth Amendment to the United

States Constitution because NCMEC is pervasively regulated by

Congress with specific duties in regard to the reporting of

suspected child pornography.         Thus, NCMEC was a government actor

for Fourth Amendment purposes.          NCMEC was required to apply for a

search warrant before seizing the file uploaded by Kendall.

      The Court overruled Kendall’s Motion to Suppress. [Doc #56].

The Court found that the NCMEC’s conduct in this case did not

constitute a search. [Id., Page ID# 188].            The Court’s basis for

this holding was premised upon the Court’s finding that NCMEC’s

status in this case was as a private entity.             Thus, NCMEC is not

constrained by the Fourth Amendment’s requirement of

“reasonableness” in regard to searches and seizures.               The Court

held that: “Chatstep is not a government actor nor was it acting

as a government agent when it detected the images.” [Id., Page

ID# 190].     Kendall takes exception to this Recommendation that




                                        3
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 4 of 7 - Page ID#: 199



NCMEC was acting purely as a private entity in this case.                The

Court’s holding is in derogation of the Sixth Circuit precedent.

       The Fourth Amendment generally protects users’ reasonable

expectations of privacy in the contents of emails held by a

third-party service provider from warrantless search and seizure

by the government, irrespective of whether the service provider

has terminated that user’s account or whether the user violated

the terms governing his relationship with the service provider.

United States v. Warshak, 631 F.3d 266 (6th Cir. 2010).

       In Lansing v. City of Memphis, 202 F.3d 821 (6th Cir. 2000),

the Sixth Circuit has held that “a private entity can be held to

constitutional standards when its actions so approximate state

action that they may be fairly attributed to the state.” Id. at

828.

       It is axiomatic that if there is no governmental action then

a search warrant is not required.            U.S. v. Jacobsen, 466 U.S.

1096 (1984).      The government however is restrained from

“expanding the search.”        U.S. v. Lictenberger, 786 F.3d 478 (6th

Cir. 2015).

       The Court’s Recommendation states that: “A government

agent’s invasion of a defendant’s privacy must be tested by the

degree to which (the agent) exceeded the scope of the search.

[Id., Page ID# 190].        The Court held that the KSP did not exceed

the scope of the private search.            Kendall takes exception to this


                                        4
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 5 of 7 - Page ID#: 200



ruling because the KSP did in fact expand the private search when

the police seized several images from five devices.               The KSP

searched and seized several electronic devices which contained

multiple images.       Kendall submits that this factual scenario in

regard to the scope of the search as found by the Court in its

Recommendation, absolutely and without equivocation establishes

that the KSP exceeded the scope of the private search and

seizure.

      The Court held that there was no search because the file was

not reviewed by NCMEC: “NCMEC staff did not open or view an

uploaded file...NCMEC had no information concerning the content

of the uploaded file other than information provided in the

report by the electronic service provider.” [Doc #52, Page

ID#155].     NCMEC had already been alerted that the file was

suspected child pornography vis-a-vis the “hash system.”                The

NCMEC merely passed the file onto the KSP.             Kendall takes

exception to the Court’s Recommendation that there was no private

entities acting as a government agent.

      The Sixth Circuit uses a two-part test to determine whether

a private person has conducted a search as an agent of

government:

      (1) law enforcement “must have instigated, encouraged or

participated in the search” and




                                        5
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 6 of 7 - Page ID#: 201



      (2) “the individual must have engaged in the search with the

intent of assisting the police in their investigation efforts.”

United States v. Hardin, 539 F.3d 404, 419 (6th Cir.

2008)(quoting United States v. Lambert, 771 F.2d 83, 89 (6th Cir.

1985).

      Kendall takes exception to the Court’s failure to utilize

the two-step analysis as mandated by the 6th Circuit in

determining whether a private entity has conducted a search as a

government agent.

      Kendall contends that if the Court had utilized the “Hardin

test,” then NCMEC would have been found to be a government agent

in its search in this case.

      This is so because by the Congressional grant of power to a

single entity, and in fact requiring the entity to perform duties

normally undertaken by a government, then the entity is an arm of

the state.

      Kendall relied upon Ackerman v. United States, 831 F.3d 1292

(2016) in his motion to suppress.           The Court concluded that in

Ackerman NCMEC actually opened and reviewed reported images of

child pornography, and thus “conducted a search.”              However,

Kendall submits that this finding is disenguineness because the

Ackerman court decided that the internet provider tipster was

pervasively regulated by Congress and thus not a private actor

but was acting as an arm of the government.


                                        6
Case: 0:18-cr-00019-DLB-EBA Doc #: 57 Filed: 09/13/19 Page: 7 of 7 - Page ID#: 202



      Finally, Kendall takes exception to the Court’s

determination that the “PhotoDNA” is 99.999% accurate in

determining what images are child pornography.              This “PhotoDNA”

is based upon a “hash system” in determining what images

constitute child pornography.          This begs the question as to how

the hash system works.        Kendall submits that the Court’s use of

the hash system violated Kendall’s constitutional right of

confrontation.

      WHEREFORE, Kendall submits the above exceptions are filed as

a response to the Court’s Recommended Disposition.

                                     CURTIS LEGAL SERVICES, PSC
                                     1212 Bath Avenue, Suite 620
                                     P.O. Box 1455
                                     Ashland, Kentucky 41105
                                     Telephone (606)324-5435
                                     Fax (606)324-5496

                                     /s/ Michael J. Curtis
                                     Michael J. Curtis


                           CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of September, 2019, I

electronically filed the foregoing with the Clerk of the court by

using the CM/ECF system, which will send the Notice of Electronic

Filing to all parties.

                                            /s/ Michael J. Curtis
                                            Michael J. Curtis




                                        7
